UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT

                          _______________________

                                No. 99-40327
                              Summary Calendar
                          _______________________


RUMALDO SOLIS,

                                                      Plaintiff-Appellant,

                                    versus

A. LAMAR PRUIT; CHARLES C. GREGORSKI, FBI
AGENT; ROBERT GARCIA, FBI AGENT; PEDRO RIVAS,
FBI AGENT; DON STAGGS, FBI AGENT; UNITED
STATES OF AMERICA,

                                                     Defendants-Appellees.


_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          No. B-96-CV-232
_________________________________________________________________
                           April 4, 2000

Before JONES, SMITH, and BENAVIDES, Circuit Judges.

EDITH H. JONES, Circuit Judge:*

            Appellant Rumaldo Solis, a former INS inspector convicted

of   drug-trafficking      charges,    contests     the   district     court’s

dismissal   of   his    complaint   against   FBI   agents   for     allegedly

stealing about $30,000 of his money during a warrant-authorized

search of his home.      On appeal, he asserts that the agents violated




      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
his rights under the Fourth Amendment and 42 U.S.C. § 1985(3).   We

affirm.

            Appellant has tried and tried to formulate some cause of

action under federal or state law for which he can pursue the FBI

officers.     The district court affirmed the magistrate judge’s

recommendation that his complaint should be dismissed because, even

giving him the pro se benefit of the doubt, he did not state a

claim under the Federal Tort Claims Act or federal civil rights

statutes.    We affirm the district court’s conclusion on different

reasoning.

            Solis’s home was searched in January 1994 pursuant to a

duly authorized search warrant issued because of his suspected

drug-trafficking activities.    As a report placed in the record by

Solis demonstrates, Solis cooperated with the search and admitted

to the agents that approximately $60,000 in U.S. currency was

stashed in his house in various places.         According to Agent

Gregorski’s report, Solis also stated that this money did not

belong to him, but was held for him on behalf of his friends,

Mexican nationals who authorized him to purchase items in the U.S.

for them.

            Although Solis allegedly reported possessing $60,000 in

currency, the FBI’s documents reflecting return of the search

warrant indicated that only $30,050 had been confiscated.

            In December 1996, Solis pled guilty and agreed “to waive

any interest and stipulate to the factual and legal basis for

forfeiture of any asset which is the subject of any administrative


                                  2
or judicial forfeiture proceeding, whether criminal or civil.”           As

the magistrate judge’s report notes, however, Solis apparently

reneged on this feature of his plea agreement by filing a contest

to the seizure of the currency in question.

            From these events, the following conclusions may be

drawn.     First, Solis disclaimed ownership of all of the currency

when the agents originally discovered it.           Second, he expressly

agreed in his sworn plea agreement not to contest the forfeiture.

Third, he now impliedly asserts that the currency was his and was

not subject to forfeiture, for only upon satisfying these two

conditions can he recover for alleged theft of the currency.

            We   see    no   reason   that   the   federal   court   should

countenance a lawsuit by Solis whose very essence contradicts his

contemporaneous statements to the FBI and his plea agreement.

Because of these blatant contradictions, the civil lawsuit is

frivolous, and the claim has no chance of success.           See 28 U.S.C.

§ 1915A.

            On this basis, we affirm the judgment of the district

court dismissing Solis’s claim.

            AFFIRMED.




                                      3